[Cite as Citak v. Ohio State Univ., Office of Univ. Compliance & Integrity, 2022-Ohio-1616.]




 RACHEL CITAK                                            Case No. 2021-00563PQ

         Requester                                       Judge Patrick E. Sheeran

         v.                                              JUDGMENT ENTRY

 THE OHIO STATE UNIVERSITY,
 OFFICE OF UNIVERSITY COMPLIANCE
 AND INTEGRITY

         Respondent

        {¶1} On March 11, 2022, a Special Master issued a Report and Recommendation
(R&R) in this public-records case. The Special Master recommends the (1) issuance of
an order denying Requester’s claim for disclosure of certain records withheld by
Respondent and (2) the assessment of court costs to Requester. (R&R, 8.)
        {¶2} Neither party has timely filed written objections to the Report and
Recommendation, as permitted by R.C. 2743.75(F)(2). Pursuant to R.C. 2743.75(F)(2),
if neither party timely objects to a special master’s report and recommendation, then this
Court is required to “promptly issue a final order adopting the report and recommendation,
unless it determines that there is an error of law or other defect evident on the face of the
report and recommendation.”
        {¶3} The Court determines that there is no error of law or other defect evident on
the face of the Special Master’s Report and Recommendation of March 11, 2022. The
Court adopts the Report and Recommendation. The Court denies Requester’s claim for
disclosure of certain records withheld by Respondent. Court costs are assessed to
Case No. 2021-00563PQ                      -2-                     JUDGMENT ENTRY


Requester. The Clerk shall serve upon all parties notice of this judgment and its date of
entry upon the journal.




                                          PATRICK E. SHEERAN
                                          Judge

Filed April 6, 2022
Sent to S.C. Reporter 5/13/22